ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Classic Site Solutions, Inc.                 )      ASBCA Nos. 58374, 58376
                                             )                 58571,58573
Under Contract No. W912DR-11-C-0022          )

APPEARANCES FOR THE APPELLANT:                      Mark S. Dachille, Esq.
                                                    Nicole L. Campbell, Esq.
                                                     Huddles Jones Sorteberg & Dachille, P.C.
                                                     Columbia, MD

                                                    Drew W. Colby, Esq.
                                                     Partridge Snow & Hahn, LLP
                                                     Westborough, MA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    William J. Selinsky, Esq.
                                                    Scott C. Seufert, Esq.
                                                    Richard P. White, Esq.
                                                     Assistant District Counsel
                                                     U.S. Army Engineer District, Baltimore

                               ORDER OF DISMISSAL

      The parties have notified the Board that these appeals have settled and request a
dismissal with prejudice. Accordingly, subject appeal/Ire dis~iss;-,rnrejudice.

       Dated: 3 February 2015                       {ii tl/ u~
                                                 CRAIG S. C ARKE
                                                 Administrati Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58374, 58376, 58571,
58573, Appeals of Classic Site Solutions, Inc., rendered in conformance with the
Board's Charter.

       Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals


                                                                                                f